UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6837



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES ANTHONY MCNALLY, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CR-98-248-B, CA-02-120-B)


Submitted:   September 11, 2003        Decided:   September 24, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Anthony McNally, Jr., Appellant Pro Se.     Carmina Szunyog
Hughes, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Anthony McNally, Jr., seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).     The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322,     , 123 S. Ct.

1029, 1039-40 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that McNally has not made the requisite showing.     Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                 2